Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

EXAMINER'S AMENDMENT
Claims 3-6 are cancelled.

1. 	(Currently Amended) An electromagnetic grounding arrangement for power cables of a wind turbine that comprises a tower mounted on a foundation, the electromagnetic grounding arrangement comprising: 
an electrically conductive sheet comprising at least one aperture through which a power cable passes; 
a first current path formed by an electrical connection between a jacket of the power cable and the electrically conductive sheet, the jacket being connected to the electrically conductive sheet over an entire circumference of the power cable; and
a second current path from the electrically conductive sheet to ground; 
wherein the electrically conductive sheet is a metal mesh;
wherein the first current path is effected by an electrically conductive tube dimensioned to fit about the power cable;
wherein the electrically conductive tube comprises a metal flange extending outward from a base of the electrically conductive tube connected to the electrically conductive sheet.  

2. 	(Original) The electromagnetic grounding arrangement according to claim 1, wherein the electrically conductive sheet extends to fill a cross-sectional area of the tower. 

3-6. 	(Cancelled) 

6. 	(Currently Amended) The electromagnetic grounding arrangement according to claim [[4]] 1, comprising a metal hose clamp arranged to secure a shielding layer of the power cable to the electrically conductive metal tube. 

7. 	(Currently Amended) The electromagnetic grounding arrangement according to claim [[4]] 1, comprising a metal bracket attached to the electrically conductive sheet and to the power cable. 

8. 	(Original) The electromagnetic grounding arrangement according to claim 1, wherein the electrically conductive sheet comprises a plurality of apertures for a corresponding plurality of power cables. 

9. 	(Original) The electromagnetic grounding arrangement according to claim 1, wherein the second current path is effected by connecting the electrically conductive sheet to a metal tower flange disposed between the tower and the foundation. 

10. 	(Original) The electromagnetic grounding arrangement according to claim 1, wherein the electrically conductive sheet is embedded in an upper level of the foundation. 

11. 	(Previously Presented) The electromagnetic grounding arrangement according to claim 1, wherein the second current path is effected by at least one of: connecting the electrically conductive sheet to an electrically conductive structure embedded in a wall of the tower, and connecting the electrically conductive sheet to an electrically conductive structure embedded in the foundation. 

12. 	(Original) A wind turbine comprising 
a tower mounted onto a foundation; 
at least one power cable arranged to pass between the tower and the foundation; and 
the electromagnetic grounding arrangement according to claim 1, arranged to provide a current path to ground from a jacket of the power cable. 


providing an electrically conductive sheet, wherein the electrically conductive sheet is a metal mesh; 
forming at least one aperture to permit a power cable to pass through the electrically conductive sheet;  
electrically connecting a power cable jacket to the electrically conductive sheet such that the jacket is connected to the electrically conductive sheet over an entire circumference of the power cable thereby forming a first current path; and
connecting the electrically conductive sheet to ground, thereby forming a second current path;
wherein the first current path is effected by an electrically conductive tube dimensioned to fit about the power cable;
wherein the electrically conductive tube comprises a metal flange extending outward from a base of the electrically conductive tube connected to the electrically conductive sheet. 

14. 	(Withdrawn) The method according to claim 13, further comprising electrically connecting a power cable shield to the electrically conductive sheet. 

15. 	(Withdrawn) The method according to claim 13, further comprising embedding the electrically conductive sheet in an upper layer of the foundation.

Election/Restrictions
The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 13-15 is withdrawn from consideration because claim 13 requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2 and 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Mogensen and Fredericksen does not disclose a second current path from the electrically conductive sheet to ground; wherein the electrically conductive sheet is a metal mesh; wherein the first current path is effected by an electrically conductive tube dimensioned to fit about the power cable; wherein the electrically conductive tube comprises a metal flange extending outward from a base of the electrically conductive tube connected to the electrically conductive sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847